Citation Nr: 1026228	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) (mailed in March 
2004) which denied service connection for the conditions listed 
above.

The Board previously denied the above-listed appealed claims by a 
March 2007 decision.  However, the United States Court of Appeals 
for Veterans Claims (Court), in a December 2008 Order, approved a 
Joint Motion for Partial Remand (Joint Motion) of the Appellant 
and the Secretary, vacating that portion of the Board's March 
2007 decision addressing the above-listed claims.  The Board in 
May 2009 remanded the case for action consistent with that Joint 
Motion.  The case now returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board relied in its March 2007 decision on the findings and 
conclusions of a September 2003 VA examination for compensation 
purposes.  However, the Joint Motion found that the Board did not 
adequately address the adequacy of that examination for purposes 
of supporting the Board's adjudication of the claim for service 
connection.  VA-provided medical examinations must be legally 
"adequate." Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
To that end, examinations must be both "thorough and 
contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1995); accord Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007).  A thorough examination "must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient detail" to 
enable the Board to make a "fully informed evaluation."  Id.  
The Joint Motion cited both Stefl and Barr in finding that the 
Board had not adequately discussed the adequacy of the September 
2003 examination.   

The Board's March 2007 decision stated, with regard to that 
examination, "there is one competent medical opinion of record 
(the VA examiner's opinion), which the Board finds to be 
probative and persuasive because it is based upon a review of the 
Veteran's complete claims file, acknowledges the Veteran's 
exposure to noise in service, and provides a rationale (albeit 
brief) for the opinion.  The Board has no basis upon which to 
reject this VA examiner's opinion."  (Board decision, page 10).

In contrast, the Joint Motion appears to have rejected the 
September 2003 opinion because the examination was based on "an 
inaccurate factual predicate (i.e., the VA examiner's erroneous 
finding of "no  indication in the medical records of a 
perforation of the eardrum being treated while in the 
service.")."  (Joint Motion, page 4.)  The Board notes that the 
March 2003 examiner had in fact concluded that there was "no 
indication in the medical records of a perforation of the eardrum 
being treated while in service."  However, the Board finds that 
the record did not show any inaccurate factual predicate upon 
which the September 2003 examiner relied.  Whereas the Joint 
Motion contended that  there were "in-service reports of 
Appellant's perforated right eardrum," (Joint Motion, pages 3-4) 
that is simply an inaccurate portrayal of the service treatment 
records (STRs) and examination records. 

There are no STRs showing treatment for a perforated eardrum, or 
even showing a finding of a perforated eardrum.  Rather, there 
are only findings of healed scar of the right eardrum upon 
examinations in August 1969 and August 1970, without any finding 
of perforation in service, or even a finding that the scar was 
reflective of a perforation of the eardrum at some time in the 
past.  The medical records within the claims file also do not 
inform that such a scar of the eardrum may be equated with a past 
eardrum perforation.  While an August 1969 report of medical 
history did list a "blow to [the left] temple and ear playing 
baseball . . . concussion without sequelae," this was not a 
treatment record, did not reflect a past eardrum perforation, and 
was not even on the same side of the head as the noted eardrum 
scar.  Further, the Veteran's report of medical history of 
service entrance in September 1967 also noted this history of 
being struck on the head playing baseball, informing, "Was hit 
on head with a base ball bat 1956 - was unconscious for about 1 
min[ute].  Not hospitalized."  

Much of this ground was covered in the Board's prior remand of 
May 2009.  Based on that remand, the Veteran was afforded an 
additional VA examination for compensation purposes in July 2009.  

The July 2009 examiner duly addressed questions posed by the 
Board in its May 2009 remand, regarding any links between service 
and current hearing loss or tinnitus.  However, as the Board 
instructed in its May 2009 remand, the examiner was to be advised 
that the Veteran's excess noise exposure in service was conceded, 
based on STRs showing that the Veteran sustained a fragmentation 
wound to the left hand from a hostile grenade in April 1968, and 
based on his sustaining a through-and-through gunshot wound to 
the right lower leg from sniper fire.  This notice of excess 
noise in service being conceded was included in the C&P 
examination instructions provided to the VA examiner.  However, 
those C&P examination instructions did not clarify that the 
requested medical opinion was to be based on the Veteran's 
reported excess noise exposure in service, and indeed the July 
2009 VA examination report does not reflect that the medical 
opinions expressed were based on that excess in-service noise 
exposure reported by the Veteran.  Rather, the examiner noted 
that the Veteran "reports exposure to noise from explosions, 
bombs, tank fire, and rounds being fired point bank at the 
enemy," but the examiner failed to state that he considered that 
reported exposure as having occurred for in his analysis of the 
evidence to arrive at his medical conclusions. 

That examiner concluded "hearing loss and tinnitus are less 
likely as not (less than 50/50 probability) caused by or a result 
of in-service noise exposure," but in his rationale for the 
opinion he failed to concede or even explicitly address any noise 
exposure in service.  Instead, as a basis for the opinion within 
his stated rationale, with regard to noise exposure, he only 
noted absence of evidence of injury to the tympanic membranes in 
service and findings on physical examination upon release from 
active duty showing normal audiometric thresholds.  Because the 
rationale for the opinion did not recognize or address the 
concede excess noise exposure as reported by the Veteran, the 
examination opinion must be considered inadequate for 
adjudication purposes.

Judicial case law dictates that where combat exposure is 
established, claimed injuries incident to combat must be 
conceded.  Where it is determined that a veteran was engaged in 
combat with the enemy and the claim is related to such combat 
exposure, such veteran's lay testimony regarding the claimed 
exposure is accepted as conclusive as to its actual occurrence, 
absent clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b).

In the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007), a 
combat veteran submitted a claim for service connection for a 
back disability. Although that Veteran's STRs contained no record 
of the claimed injury, his combat status conveyed a presumption 
of in-service incurrence.  Id. at 28-29.  A VA medical examiner 
found no nexus between the Veteran's present disability and an 
in-service injury, based on a lack of corroboration in the STRs.  
The Court held that the VA medical examination was inadequate for 
rating purposes because it impermissibly relied on the absence of 
service records corroborating a combat veteran's injury to 
conclude that there was no relationship between his current 
disability and military service.  Id. at 40.  The Court in Dalton 
noted, "Ipso facto, the medical examiner cannot rely on the 
absence of medical records corroborating that injury to conclude 
that there is no relationship between the appellant's current 
disability and his military service.  See Smith v. Derwinski, 2 
Vet. App. 137, 140 (1992) (noting that the purpose of section 
1154(b) was 'to overcome the adverse effect of a lack of official 
record of incurrence or aggravation of a disease or injury and 
treatment thereof' (citing H.R.Rep. No. 1157, 77th Cong., 1st 
Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035))." Id.  

While the facts in Dalton may not precisely compare to those in 
the present case, the Dalton Court's holding as to reliance on 
negative findings from service without consideration of the 
applicable presumption based on combat is here applicable.  This 
case therefore must be remanded to obtain a medical opinion based 
on an analysis which directly addresses the applicable facts 
conceded based on the Veteran's combat exposure, specifically, 
the excess noise exposure.

Thus, in this case exposure to excess noise associated with 
combat must be conceded, and the VA examiner's opinion must be 
based on such exposure, "from explosions, bombs, tank fire, and 
rounds being fired point bank at the enemy," as asserted by the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to inform of 
any additional pertinent treatments or examinations 
that are not reflected in the claims file, 
including any pertaining to his hearing loss and 
tinnitus.  With the Veteran's assistance, obtain 
any such identified records and associate them with 
the claims file.  

2.  Thereafter, ask the examiner who conducted the 
July 2009  hearing loss examination to provide new 
opinions, based on inadequacy of his prior medical 
opinions.  The claims folder must be made available 
to the examiner for review.  The examiner should do 
the following: 

a.  The examiner should note that the medical 
opinions provided with the July 2009 examination 
were inadequate because the rationale provided 
to support the opinions failed to acknowledge 
and expressly consider the Veteran's excess 
noise exposure in service "from explosions, 
bombs, tank fire, and rounds being fired point 
bank at the enemy."  Based on the Veteran's 
combat with the enemy, the examiner is advised 
that the Veteran's assertions of noise exposure 
are conceded, and hence must be expressly 
considered as facts in the examiner's analysis 
to arrive at his or her medical opinions, and 
hence must be addressed in the rationale 
provided for those medical opinions.  It is thus 
insufficient to merely note in the examination 
report that the Veteran "reports" particular 
noise exposures in service.  Conceding the 
reported noise exposure in service means that 
this noise exposure must be accepted as fact, 
and the examiner must accordingly consider the 
likelihood of hearing loss on that basis.  

In this regard, the examiner must also review 
the claims file including in particular the 
service examinations in September 1967, August 
1969, and August 1970, and the reports of 
medical history in September 1967 and August 
1969.  The examiner should note hearing acuity 
findings, as well as the finding of a healed 
right eardrum scar upon the examinations in 
August 1969 and August 1970, and also note more 
recent findings including upon the Veteran's 
September 2003 VA examinations.  The examiner 
appears to have completed review of those 
service records for his July 2009 examination. 

b.  Based on all relevant evidence, including 
the conceded  excess combat-related noise 
exposure in service, separately for both 
bilateral hearing loss and tinnitus, the 
examiner should opine whether it is at least as 
likely as not (i.e., to at least a 50/50 degree 
of probability) that the disorder originated in 
or is causally related to service; or whether 
such origin or causation is unlikely (i.e., less 
than a 50/50 degree of probability).  

c.  In providing the above opinions, it is 
essential that the examiner review past and 
current lay statements by the Veteran, and 
consider both documented evidence of any history 
of disorder, and the absence of any such history 
over any relevant time periods.  The examiner 
should also consider other factors which may 
affect a determination of etiology as related to 
service.  

d.  In addition, the examiner should 
specifically address the healed right eardrum 
perforation noted in August 1969 and August 
1970, including the relative likelihood that 
this reflected a perforation of the eardrum in 
service, and the impact of that healed scar, if 
any, on current hearing loss.  

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

f.  Any opinion provided must include a medical 
analysis, with discussion of specific evidence 
of record.  If any questions cannot be answered 
without resorting to pure speculation, the 
examiner must provide a complete explanation as 
to why those questions cannot be answered.  

3.  If an addendum report providing the requested 
opinions and complete explanations for those 
opinions cannot be obtained from the July 2009 VA 
examiner, then a further VA examination must be 
obtained, again addressing the nature and etiology 
of claimed bilateral hearing loss and tinnitus.  
The new examiner must then fulfill all of the 
instructions posed in instruction 2, above.  

4.  Thereafter, the RO/AMC should readjudicate the 
remanded claims de novo.  If service connection is 
not granted for both bilateral hearing loss and 
tinnitus (provided the claims are not withdrawn), 
the Veteran and his representative should be 
provided with a Supplemental Statement of the Case 
and afforded the appropriate opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

